DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/17/2021 Amendments/Arguments, which directly amended claims 3-4, 8-9, 11-12; cancelled claim 6; and traversed the rejections of the claims of the 10/06/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamin, Jr. et al (US 5,825,762 which was recited in previous Office Action) in view of Hsu et al (US 6,169,898 which was recited in previous Office Action).
Kamin, Jr. et al

    PNG
    media_image1.png
    716
    546
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    659
    544
    media_image2.png
    Greyscale


Hsu et al

    PNG
    media_image3.png
    804
    524
    media_image3.png
    Greyscale


at least two positioning antenna groups, at least configured to receive a positioning signal sent by a beacon (i.e. reads on vehicle(s) 203, 204, 205, 208), wherein each positioning antenna group comprises two positioning antennas disposed separately, and positioning ranges of different positioning antenna groups are at least partially different (i.e. three sectors with two antennas for each sector as shown) (col 3, line 30 – col 5, line 22).
Kamin, Jr. et al do not explicitly disclose a selection switching module, respectively connected to the at least two positioning antenna groups; and a processing module, connected to the positioning antenna groups via the selection switching module, and configured to control, according to orientation information of the beacon at a previous moment, a positioning antenna group conducted by the selection switching module, and determine, according to the positioning signal received by the conducted positioning antenna group, orientation information of the beacon at a current moment as claimed.
Hsu et al teach in the same field of endeavor in Fig 1 above a selection switching module, respectively connected to the at least two positioning antenna groups; and a processing module, connected to the positioning antenna groups via the selection switching module, and configured to control, according to orientation information of the beacon at a previous moment, a positioning antenna group conducted by the selection switching module, and determine, according to the positioning signal received by the conducted positioning antenna group, orientation information of the beacon at a current moment (i.e. as mobile station moving (i.e. reads on orientation) the serving sector/cell are changing by hand-off / handover (i.e. reads on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamin, Jr. et al in view of Hsu et al to incorporate such selection switching module, respectively connected to the at least two positioning antenna groups; and a processing module, connected to the positioning antenna groups via the selection switching module, and configured to control, according to orientation information of the beacon at a previous moment, a positioning antenna group conducted by the selection switching module, and determine, according to the positioning signal received by the conducted positioning antenna group, orientation information of the beacon at a current moment as taught by Hsu et al to gain the advantage of accurately processing and determining a position of a receiver; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Kamin, Jr. et al disclose in Fig 4 above wherein positioning ranges of the at least two positioning antenna groups are merged to form a positioning range of 360°; and positioning ranges of two adjacent positioning antenna groups are partially overlapped to form an overlapped area (i.e. Fig 4 shown the coverage of the three sectors are 360° and the sectors are overlapping with each other).  While patent drawings are not drawn to scale, relationships clearly In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 8 and 11, the claims are rejected for the similar reasons as stated in claim 1 above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3-5, 7, 9-10, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Hsu et al do not teach a processing module configured to control the functions as claimed.
Examiner respectfully disagrees because as stated in the rejection above, Examiner has clearly shown that Hsu et al teach in the same field of endeavor in Fig 1 above a selection 
37 CFR 1.111(b) states, “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentable distinguishes them from the reference does not comply with the requirements of this section.”  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.  Thus, the rejections of Hsu et al in the combination are still proper and sustained.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,089,595 discloses wireless network devices, and more specifically to an interface matrix arrangement for multi-beam, multi-port antenna.
US 10,539,649 discloses an apparatus for indicating a direction of a radio transmission.  The apparatus includes at least one vector detection device including two or more antennas and 
US 8,111,678 discloses a system for communicating with wireless devices.  The systems include radio groups whose MIMO physical sectors overlap.  The MIMO physical sectors communicate using different channels.  The MIMO physical sectors overlap to form an area of overlap.  Each radio group includes directional antennas and radios. Radios are selectively coupled to the antennas.  The antennas that are oriented so that the physical sectors of the antennas overlap to operate as MIMO antennas and form the MIMO physical sector for the radio group.  The antennas operate as a MIMO antenna.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646